771 N.W.2d 725 (2009)
In re Marvin EILENDER, Charles Henry Noah Eilender, Hannah Eileen Rose Eilender, Lewis Abraham Joseph Eilender, and Sarah Lillian Eilender, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Dr. David EILENDER, Respondent-Appellant, and
Betty Colleen Eilender, Respondent.
Docket No. 139372. COA No. 287939.
Supreme Court of Michigan.
September 2, 2009.
Prior report: 2009 WL 1890776.

Order
On order of the Court, the application for leave to appeal the June 30, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.